--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 12, 2021 has been entered. 
Priority
This application is a 371 of PCT/SG2018/050077 filed on 02/19/2018, claiming foreign priority in Singapore application 10201701243 X< filed on 02/16/2017. 
Claim Status
Claims 1, 2, 7, 10, 14, 18, 19, 22, 24, 27, 29-33, 36-38, and 40 are pending and examined. Claims 3-6, 8, 9, 11-13, 15-17, 20, 21, 23, 25, 26, 28, 34, 35, 39, 41, and 42 were cancelled. Claims 1, 27, 30, 31, and 32 were amended.
Withdrawn Claim Objections


Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1, 2, 7, 10, 14, 18, 19, 22, 24, 27, 29-33, 36-38, and 40 are withdrawn because claims 1, 30, and 32 were amended to clarify the definition of variables p, p’, and r; claim 31 was amended by deleting the indefinite definitions; and claim 30 was amended by placing an “or” between (IIIa) and (IIIb). Claims 2, 7, 10, 14, 18, 19, 22, 24, 27, 29, 33, 36-38, and 40 no longer depend from an indefinite claim and do not contain indefinite limitations.
Withdrawn Claim Rejections — 35 USC § 102
Rejections of claims 1, 2, 10, 14, 18, 32, and 37 over Love (GB 2 415 373 A Published December 28, 2005) are withdrawn because the claims were amended to require a compound (I), (Ia), or (Ib) in which at least one p or r is present. The claims are not anticipated nor obvious over Love.
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 1, 2, 10, 14, 18, 32, 37, 38, and 40 over Love (GB 2 415 373 A Published December 28, 2005) are withdrawn because the claims were amended to require a compound (I), (Ia), or (Ib) in which at least one p or r is present. The claims are not anticipated nor obvious over Love.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims were searched and no relevant prior art was found. The claims are not obvious nor anticipated by the prior art of record.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1, 2, 7, 10, 14, 18, 19, 22, 24, 27, 29-33, 36-38, and 40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/ 
Primary Examiner, Art Unit 1617